       Case: 1:19-cv-07571 Document #: 7 Filed: 12/06/19 Page 1 of 2 PageID #:25




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 HUTTON TOYS, LLC,

                     Plaintiff,                      Case No. 19-cv-07571

      v.

 NINGBO WINPEX IMP. & EXP. CO., LTD.
 d/b/a COSSY TIME, HANGZHOU
 TUOXIANG TECHNOLOGY CO., LTD.
 d/b/a GOTOY, and JOHN DOE
 COMPANIES 1 – 11

                     Defendants.


               NOTICE OF DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)

           Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff, Hutton Toys, LLC, hereby

dismisses this action with prejudice as to Ningbo Winpex Imp. & Exp. Co., Ltd. d/b/a Cossy Time

(“Cossy Time”) and Hangzhou Tuoxiang Technology Co., Ltd. d/b/a Go Toy (“Go Toy”) only.

With each party responsible for its costs and attorneys’ fees.

Filed this 6th day of December 2019

                                                              Respectfully submitted,

                                                              HUTTON TOYS, LLC

                                                              /s/ Christopher W. Niro

Christopher W. Niro
cniro@agdglaw.com
Kristina D. Diesner
kdiesner@agdglaw.com
ARONBERG GOLDGEHN DAVIS & GARMISA
330 N. Wabash Ave., Suite 1700
Chicago, IL 60611
312-755-3161

4844-4462-5582 v.1
      Case: 1:19-cv-07571 Document #: 7 Filed: 12/06/19 Page 2 of 2 PageID #:25




                               CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the Notice of Dismissal Pursuant to Fed. R. Civ.
P. 41(a)(1) was filed with the Clerk of Court using the CM/ECF system and a hard and electronic
copy was mailed to:

Jonathan Uffelman
Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
901 New York Avenue
NW, Washington, DC 20001-4413
202-408-4328
jonathan.uffelman@finnegan.com

Cathy
Yuhang Qu Yuhang Jiedao Keji Dadao 18hao
2 zhuang 2lou 202 shi
Hangzhou Zejiang
cathy2tsefforts@foxmail.com

                                                           /s/ Kristina D. Diesner
